[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
The court finds after a hearing in damages that the plaintiff suffered damages, as hereinafter noted, as a result of the defendant's negligence:
Economic: $8,461.61
                   Non-economic:    None _________
Total: $8,461.61
    Percentage of Negligence of: Plaintiff:    None
                      Defendant:    100% _________ Total:    100%
Judgment may enter for the plaintiff and against the defendant, Phillip A. Weimann, in the sum of $8,461.61, together with court costs.
It is further adjudged that the defendant pay to the plaintiff the weekly sum of $25.00 toward the total sum set out above due beginning February 1, 2000, until it is fully paid.
Kremski, J.T.R.